Title: To Thomas Jefferson from James Melvin, 28 April 1807
From: Melvin, James
To: Jefferson, Thomas


                        
                            
                                28 Apr. 1807
                            
                        
                        
                     
                        
                           1806 Thomas Jefferson Esqr. To James Melvin 
                           Dr.
                           
                        
                        
                           Novr. 18
                           To making Coat vest and 2 Pr. Breeches
                           7.
                           75
                        
                        
                           
                           " 2 Yds. Blk. Cloth @ 8.50½ Yds. moleskin @ 8/:
                           29.
                           
                        
                        
                           
                           " 3 Yds. velvet @ 1.50 3 Yds. corduroy @ 1.50
                           9.
                           
                        
                        
                           
                           " Sleeve linings .75 3 Yds. Linen @ .50
                           2.
                           25
                        
                        
                           
                           " Buttons for Breeches 1.
                           1.
                           
                        
                        
                           1807
                           
                           
                           
                        
                        
                           
                           " Cotton and Backs 1. Trimmings 1.50
                           2.
                           50
                        
                        
                           Feby. 5
                           " making Portcut 3.50 pockets .50
                           4.
                           
                        
                        
                           
                           " 5 Yds. cassimere @ 3.25 Trimmings 1.
                           17.
                           25
                        
                        
                           
                           " 110/12 doz. Buttons @ 1.
                           1.
                           8½
                           
                        
                        
                           
                           " making vest 1.50 Cotton .50 Trimms. .50
                           2.
                           50
                        
                        
                           
                           " ¾ yds. Scarlet cloth @ 8.
                           6.
                           
                        
                        
                           
                           " Tambouring vest Shape 5.
                           5.
                           
                        
                        
                           
                           
                           $88.
                           12½
                           
                        
                     
                  
                        
                     April 28   Recd payment in full
                        
                        
                            James Melvin
                            
                        
                    